DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17205810.9, filed on 12/07/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for examples, in lines 1-2 of claim 14 “A computer program product for the lighting control system of claim 12, the computer program product comprising computer program code to perform the method of claim 1 when the computer program product is run on the processor of the lighting control system” is not per se eligible (see eMPEP 2106).
As per claim 14, the claim recites a “A computer program product” machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.
Claim Objections
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1 and 12.  See MPEP § 608.01(n).  Accordingly, the claim 14 not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel [US 2005/0248299 A1] in view of Hole [US 2016/0262239 A1].
In regards to claim 1. Chemel discloses a method of controlling (Fig. 1, 100) a plurality of light sources (Fig. 1, 104a-d) based on a source image (Paragraph [0149]), the method comprising: 
controlling (Fig. 1, 103 & Paragraph [0132-133]) a first light source (Fig. 1, 104a-d)
receiving an input (Fig. 1, 118 & Paragraph [0144-145]) indicative of a change (Paragraph [0005 & 0177]) of color of the first light setting (Paragraph [0197]) of the first light source (Fig. 6, 102) 
Chemel does not specify according to a first light setting based on a first color of the source image, modifying the source image by modifying the first color in the source image based on the color of the changed light setting, and rendering the modified image on a display. determining a color of the changed first light setting
Hole discloses according to a first light setting (Fig. 2, 210 & Paragraph [0037]) based on a first color of the source image (Fig. 9-13, 802 & Paragraph [0091-111]), modifying the source image (Fig. 9-13, 802 & Paragraph [0091-111]) by modifying the first color (Fig. 9, 911 and 952 & Paragraph [0091-95]) in the source image (Fig. 9-13, 802 & Paragraph [0091-111]) based on the color of the changed light setting (Fig. 9-13, 802 & Paragraph [0091-111]), and rendering the modified (Fig. 2, 200 & Paragraph [0028-35]) image on a display (Fig. 2, 200 & Fig. 9-13, 802 & Paragraph [0091-111]). determining (Paragraph [0080]) a color of the changed first light setting (Fig. 2, 200 & Paragraph [0028-35])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with according to a first light setting based on a first color of the source image, modifying the source image by modifying the first color in the source image based on the color of the changed light setting, and rendering the modified image on a display for purpose of determine a color of the image associated with each selection of the selection grouping, and to apply the color for each selection of the selection grouping to each light fixture as disclosed by Hole (Paragraph [0005]).
In regards to claim 3. Chemel in view of Hole discloses the method of claim 1, further comprising: reverting the modified image (Hole: Paragraph [0080]) to the source image upon receiving a user input (Hole: Paragraph [0030-32]) indicative thereof, and controlling the first light source (Hole: Paragraph [0004]) according to the first light setting (Hole: Paragraph [0043]).
In regards to claim 4. Chemel in view of Hole discloses the method of claim 1, further comprising: analyzing the source image (Chemel: Fig. 9, 908 Paragraph [0195]), and extracting the first color from the source image (Hole: Paragraph [0030-32]).
In regards to claim 5. Chemel in view of Hole discloses the method of claim 1, further comprising: rendering the source image (Hole: Fig. 2, 202) on the display (Hole: Fig. 2, 200), and receiving user input (Hole: Paragraph [0030-32]) indicative of a selection of the first color from the source image (Hole: Paragraph [0030-32]).
In regards to claim 6. Chemel in view of Hole discloses the method of claim 1, wherein the step of modifying (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) the first color in the source image (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) comprises modifying a hue (Hole: Paragraph [0042 & 0044]), saturation and/or brightness of the first color (Hole: Fig. 2, 200 & Paragraph [0028]) of the source image (Hole: Fig. 2, 202).
In regards to claim 7. Chemel in view of Hole discloses the method of claim 1, wherein the step of modifying (Hole: Fig. 2, 200 & Paragraph [0028]) the first color in the source image (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) comprises: applying an image filter (Hole: Fig. 1, 119 & Paragraph [0026]) to the source image (Hole: Fig. 1, 102).
In regards to claim 8. Chemel in view of Hole discloses the method of claim 1, wherein the step of modifying (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) the first color in the source image (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) comprises: selecting pixels (Hole: Paragraph [0064]) in the source image that have a pixel (Hole: Paragraph [0064]) color similar to the first color, modifying pixel (Hole: Paragraph [0064]) colors of the selected pixels (Hole: Paragraph [0064]) based on the color of the changed light setting (Hole: Fig. 9-13, 802 & Paragraph [0091-111]).
In regards to claim 10. Chemel in view of Hole discloses the method of claim 1, wherein the input indicative of the change of the first light setting is a signal received from a lighting control device (Hole: Fig. 2, 200 & Paragraph [0028-33]).
In regards to claim 11. Chemel in view of Hole discloses the method of claim 1, wherein the input indicative of the change of the first light setting is a user input received via a user interface (Hole: Fig. 2, 200 & Paragraph [0028-33]).
In regards to claim 12. Chemel in view of Hole discloses a lighting control system (Fig. 1, 100) for controlling a plurality of light sources (Fig. 1, 104a-d) based on a source image (Paragraph [0149]), the lighting control system (Fig. 1, 100) comprising: 
a display (Fig. 6, 600 & Paragraph [0175]), 
a processor configured to control (Fig. 1, 103 & Paragraph [0132-133]) a first light source (Fig. 1, 104a-d) according to a first light setting (Paragraph [0197]), and to receive an input (Fig. 1, 118 & Paragraph [0144-145]) indicative of a change of color of the first light setting (Paragraph [0005 & 0177]), 
Chemel does not specify based on a first color of the source image wherein the processor is further configured to determine a color of the changed first light setting, and to modify the source image by modifying the first color in the source image based on the color of the changed light setting, and to render the modified image on the display.
Hole discloses based on a first color of the source image (Fig. 9-13, 802 & Paragraph [0091-111]) wherein the processor (Fig. 5, 520) is further configured to determine (Paragraph [0080]) a color of the changed first light setting (Fig. 2, 200 & Paragraph [0028-35]), and to modify the source image by modifying the first color (Fig. 9, 911 and 952 & Paragraph [0091-95]) in the source image (Fig. 9-13, 802 & Paragraph [0091-111]) based on the color of the changed light setting (Fig. 9-13, 802 & Paragraph [0091-111]), and to render the modified (Fig. 2, 200 & Paragraph [0028]) image on the display (Fig. 2, 200 & Fig. 9-13, 802 & Paragraph [0091-111]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with based on a first color of the source image wherein the processor is further configured to determine a color of the changed first light setting, and to modify the source image by modifying the first color in the source image based on the color of the changed light setting, and to render the modified image on the display for purpose of determine a color of the image associated with each selection of the selection grouping, and to apply the color for each selection of the selection grouping to each light fixture as disclosed by Hole (Paragraph [0005]).
In regards to claim 13. Chemel in view of Hole discloses the lighting control system of claim 12, further comprising the plurality of light sources (Chemel: Fig. 1, 104a-d).
In regards to claim 14. Chemel in view of Hole discloses a computer program product for the lighting control system of claim 12, the computer program product comprising computer program code (Hole: Paragraph [0006]) to perform the method of claim 1 when the computer program product is run on the processor of the lighting control system (Hole: Paragraph [0006]).
Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel [US 2005/0248299 A1] in view of Hole [US 2016/0262239 A1] and further in view of Min et al [US 2018/0018793 A1].
In regards to claim 2. Chemel in view of Hole discloses the method of claim 1, further comprising: controlling a second light source (Fig. 10, 1081 and 1053) according to a second light setting (Fig. 2, 210 & Paragraph [0037]) based on a second color of the source image (Fig. 10, 1081 and 1053 & Paragraph [0095-96]).
Chemel in view of Hole does not specify, wherein the step of modifying the source image comprises substantially maintaining the second color in the source image.
Min discloses wherein the step of modifying the source image comprises substantially maintaining the second color in the source image (Fig. 1, 101 and 100 & Paragraph [0063 & 0069 & 0092 & 0087 & 0120]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with wherein the step of modifying the source image comprises substantially maintaining the second color in the source image for purpose of improve a color reproduction ability by mapping a value of a pixel included in the input image to a value corresponding to the color gamut of the image display device as disclosed by Min (Paragraph [0048]).
In regards to claim 9. Chemel in view of Hole discloses the method of claim 1, further comprising: 
Chemel in view of Hole does not specify storing the modified image in a memory.
Min discloses storing the modified image (Fig. 1, 120 & Fig. 3, s310-320) in a memory (Fig. 1, 190 & Paragraph [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with storing the modified image in a memory for purpose of improve a color reproduction ability by mapping a value of a pixel included in the input image to a value corresponding to the color gamut of the image display device as disclosed by Min (Paragraph [0048]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844